SCHEB, Acting Chief Judge.
The appellant, Victor R. Fernandez, raises three points on appeal. After hearing oral argument and reviewing the briefs and record, we find merit only in the last issue raised. The appellant contends that the trial court erred when it awarded attorney fees without making specific findings as required by Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985).
*1053The record supports the trial court’s award. Moreover, it appears from the record that the trial judge considered the factors required in the fixing of a reasonable attorney fee. However, the trial judge failed to include in the judgment specific findings as to hourly rate and the number of hours reasonably expended as required by Rowe.
We affirm the final judgment, but remand for the entry of an amended order containing the findings required by Rowe. See Woodruff & Sons, Inc. v. Pary, Inc., 543 So.2d 467 (Fla. 2d DCA 1989).
HALL and ALTENBERND, JJ., concur.